Exhibit 10.3




cmelogo.jpg [cmelogo.jpg]
First Name Last Name:


Congratulations! We are pleased to provide you with a long-term incentive
opportunity under the CME Group Inc. Amended and Restated Omnibus Stock Plan
(the “Plan”). This long-term incentive opportunity is in recognition of the
anticipated positive impact you will make toward the future success of the
company. Your grant provides you with the opportunity to earn a range of
performance shares based on the achievement of the performance goals set forth
below. If earned, the ultimate payout for achieving the performance goals will
be in the form of CME Group Inc. stock, which is a means for you to share in the
success of the overall company. Certain terms of your long-term incentive
opportunity follow:
Performance Share Terms
Performance Shares:
Your grant has a target of [ ] Performance Shares for the achievement of
Performance Goals at the target levels. Payouts will be settled after the end of
the Performance Period by the issuance of Class A common stock, $.01 par value,
of CME Group Inc. if certain specified Performance Goals are achieved for the
Performance Period as set forth below.

Grant Date:        [ ]
Performance Period:
[ ]

Performance Goals:
[ ]     

Payment and
Vesting Schedule:
Performance Shares that are earned, if any, shall be settled in Class A common
stock, $0.01 par value of CME Group Inc., which shall be issued as soon as
administratively practicable after the Compensation Committee and/or its
delegate confirms that the Goals have been attained. The Goals shall not be
deemed to be attained until the Compensation Committee and/or its delegate
confirms that they have been attained. The Performance Shares earned shall be
based on the actual performance achieved under the Performance Goals during the
Performance Period and issued in accordance with the Terms and Conditions
attached hereto. Such shares based on [ ] shall become vested on the payout date
in [ ], and such shares based on [ ] shall become vested on the payout date in [
], except as otherwise provided by the terms and conditions in the Plan.     

Additional Terms
and Conditions:
The Performance Shares granted are subject to the Terms and Conditions attached
hereto, as well as the terms and conditions set forth in the Plan.

Your equity grant has a total planned economic value of $[ ] which is [ ] % of
your current base salary. The planned value was used to calculate the number of
target performance shares granted, using the closing stock price on the grant
date.
To be eligible to receive this grant, you must have entered into a
Confidentiality, Non-Competition and Non-Solicitation Agreement with CME Group
Inc. In addition to the terms stated in this grant letter, your equity grant
shall be subject to the terms and conditions of the Plan, which are subject to
change at any time. All documents relating to the Plan, including the Plan
Document, Prospectus and Beneficiary Form, can be accessed online by
logging on to your E*TRADE account at www.etrade.com/stockplans or by calling
E*TRADE at 800-838-0908 or +1-650-599-0125 if outside the
U.S. A copy of the current CME Group Form 10-K can be found at:
http://investor.cmegroup.com/investor-relations/financials.cfm. Please certify
your W-9 (or W-8BEN if outside the U.S.) upon activation of your E*TRADE account
and submit your completed Beneficiary Designation
Form to CME Group’s Compensation Department, 20 S. Wacker, 2N, Chicago, IL
60606.
By accepting this equity grant, you hereby agree to the terms and conditions of
the Plan, which are subject to change at any time. In addition, you acknowledge
and agree that you are receiving this grant pursuant to CME Group’s Annual Grant
Program, which is in place at the discretion of CME Group. Accordingly, your
receipt of this grant and your eligibility for any future grants are subject to
the continued existence of the Annual Grant Program.
No Right to Future Grants; No Right of Employment; Extraordinary Item: In
accepting the grant, you acknowledge that: (a) the Plan is
established voluntarily by the Company, it is discretionary in nature and it may
be modified, suspended or terminated by the Company at any time,
as provided in the Plan and this Award Agreement; (b) the grant of the Award is
voluntary and occasional and does not create any contractual or
other right to receive future grants of Awards, or benefits in lieu of Awards,
even if Awards have been granted repeatedly in the past; (c) all
decisions with respect to future grants, if any, will be at the sole discretion
of the Company; (d) your participation in the Plan is voluntary; (e) the
Awards are an extraordinary item that does not constitute compensation of any
kind for services of any kind rendered to the Company and which is
outside the scope of your employment contract, if any; (f) the Awards are not
part of normal or expected compensation or salary for any purposes,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service
awards, pension or retirement benefits or similar payments; (g) in the event
that you are an employee of an affiliate or subsidiary of the Company,
the grant will not be interpreted to form an employment contract or relationship
with the Company; and furthermore, the grant will not be interpreted
to form an employment contract with the affiliate or subsidiary that is your
employer; (h) the future value of the underlying Shares is unknown and
cannot be predicted with certainty; (i) no claim or entitlement to compensation
or damages arises from forfeiture or termination of the Awards or
diminution in value of the Awards or the Shares and you irrevocably release the
Company, its affiliates and/or its subsidiaries from any such claim
that may arise; and (j) notwithstanding any terms or conditions of the Plan to
the contrary, in the event of involuntary termination of your


[1]



--------------------------------------------------------------------------------

Exhibit 10.3


employment, your right to receive Awards and vest in the Awards under the Plan,
if any, will terminate effective as of the date that you are no
longer actively employed and will not be extended by any notice period mandated
under local law; furthermore, in the event of involuntary
termination of employment, your right to vest in the Awards after termination of
employment, if any, will be measured by the date of termination of
your active employment and will not be extended by any notice period mandated
under local law.


[2]



--------------------------------------------------------------------------------

Exhibit 10.3




TERMS AND CONDITIONS
1.
Performance Shares Earned. The number of Performance Shares earned, if any, will
be based on the actual performance achieved during the Performance Period
relative to each Performance Goal. This determination shall be made in
accordance with the following schedules:

a.
Goal 1 – [ ] % of Performance Shares at Target, or [ ] shares:

[Goal 1 Performance Achievement]
Performance Shares Earned
[Maximum]
200% of above portion of Target Performance Shares
[Target]
100% of above portion of Target Performance Shares
[Threshold]
50% of above portion of Target Performance Shares
[Below Threshold]
0% of above portion of Target Performance Shares

Note: If actual performance falls between any of the levels above, then
straight-line interpolation will be applied to determine the number of shares
earned.


b.
Goal 2 – [ ] % of Performance Shares at Target, or [ ] shares:

[Goal 2 Performance Achievement]
Performance Shares Earned
[Maximum]
200% of above portion of Target Performance Shares
[Target]
100% of above portion of Target Performance Shares
[Threshold]
50% of above portion of Target Performance Shares
[Below Threshold]
0% of above portion of Target Performance Shares

Note: If actual performance falls between any of the levels above, then
straight-line interpolation will be applied to determine the number of shares
earned.


2.
Eligibility to Receive Grant and Condition of Receipt of Performance Shares.
Notwithstanding any other eligibility requirements specified in this grant or in
the Plan, in order to be eligible to receive this award and as a condition of
receipt of payment of any earned Performance Shares under this award, you must
have entered into an agreement with the Company containing certain
post-termination of employment restrictions. The post-termination employment
restrictions applicable to you are set forth in the Confidentiality,
Non-Competition and Non-Solicitation Agreement with the Company, which is
incorporated herein by reference.

3.
Eligibility to Receive Performance Shares. Notwithstanding any other eligibility
requirements specified in this grant or in the Plan, in order for you to be
eligible to receive payment of any earned Performance Shares after the end of
the Performance Period, you must remain employed through the payout date.

4.
Termination of Service. If your employment is terminated by reason of death or
Disability (as defined in the Plan), your eligibility for payment of the
Performance Shares is governed by the terms of the Plan. If your employment is
terminated for any other reason, any Performance Shares that are not vested will
be forfeited.

5.
IRS Code Section 409A. This grant is intended to be exempt from or to comply
with IRS Code Section 409A and will be interpreted consistent with such
intention.





[3]

